UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1883


ROBERT HOROWITZ; CATHY HOROWITZ,

                Plaintiffs - Appellants,

          v.

CONTINENTAL CASUALTY COMPANY, d/b/a CNA; ECCLESTON & WOLF;
SELZER GURVITCH RABIN WERTHERIMER POLOTT & OBECNY, PC;
BREGMAN, BERBERT, SCHWARTZ & GILDAY, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-03698-DKC)


Submitted:   February 28, 2017             Decided:   March 7, 2017


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Lopatto III, Washington, D.C., for Appellants.  Rachel
T. McGuckian, Rachel A. Shapiro, MILES & STOCKBRIDGE P.C.,
Rockville, Maryland; Kathleen H. Warin, Helyna M. Haussler,
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP, Baltimore,
Maryland;   Karen  Ventrell,   CNA COVERAGE  LITIGATION GROUP,
Washington, D.C.; Shirlie Norris Lake, ECCLESTON & WOLF, P.A.,
Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Plaintiffs      Robert    Horowitz       and       Cathy     Horowitz        commenced

this action against three law firms and a malpractice insurance

carrier alleging that the Defendants conspired to induce them to

execute     an    illegal      settlement          agreement          arising          from    a

malpractice      action   brought    by       the       Horowitzes      in    a    Maryland

circuit court.       The Horowitzes appeal from the district court’s

order granting the Defendants’ motions to dismiss and dismissing

their complaint.      We affirm.

     We decline the Horowitzes’ request to declare void a state

court    judgment    entered    against       them       and     in   favor       of    Selzer

Gurvitch    Rabin    Wertheimer     Polott         &    Obecny,       P.C.   (“Selzer”). 1

Under the Rooker-Feldman doctrine, 2 “lower federal courts are

precluded     from   exercising     appellate            jurisdiction         over       final

state-court      judgments.”      Lance       v.       Dennis,    546 U.S. 459,       463

(2006) (per curiam).        This abstention doctrine applies to “cases

brought by state-court losers complaining of injuries caused by

state-court      judgments      rendered       before          the      district         court



     1 Because the decision of the Court of Special Appeals of
Maryland — which is the basis for this request — did not issue
until after the district court’s final order in this case, the
Horowitzes did not present this argument to the district court.
     2  See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983).



                                          2
proceedings commenced and inviting [federal] court review and

rejection of those judgments.”                  Thana v. Bd. of License Comm’rs

for    Charles    Cty.,       Md.,   827 F.3d 314,    319    (4th       Cir.     2016)

(internal quotation marks omitted) (quoting Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

       Here,     the    Horowitzes       lost     in    state       court       and    are    now

seeking to attack a judgment that preceded the instant federal

action.       Accordingly, we will not exercise appellate review over

this state court judgment.

       The     Horowitzes        next      challenge          the     district          court’s

application      of     res     judicata    and    collateral         estoppel          to    bar

several of their claims.                The district court found that many of

the Horowitzes’ claims constituted an attempt to relitigate the

issue    of    whether    a     prior    settlement      resolving          a    state    court

action    involving       the    Horowitzes       was    legal.         This          issue   was

raised and litigated in the prior state court action between

Selzer and the Horowitzes, and a final judgment on the merits

was entered.           Therefore, we agree with the district court that

all of the Horowitzes’ claims premised on their contention that

the settlement was illegal are precluded.                           See Comptroller of

Treasury v. Sci. Applications Int’l Corp., 950 A.2d 766, 772

(Md.     2008)    (stating        elements        of    Maryland        res       judicata);

Colandrea v. Wilde Lake Cmty. Assoc., 761 A.2d 899, 909 (Md.

2000) (stating elements of Maryland collateral estoppel).

                                             3
       With respect to the remaining claims, the Horowitzes argue

that the complaint properly pleaded causes of action under the

Fair   Debt     Collection        Practices     Act,    15     U.S.C.       §§ 1692-1692p

(2012) (FDCPA), the Maryland Consumer Debt Collection Act, Md.

Code Ann., Com. Law §§ 14-201 to -204 (LexisNexis 2013) (MCDCA),

the Maryland Consumer Protection Act, Md. Code Ann., Com. Law

§§ 13-101 to -501 (LexisNexis 2013) (MCPA), and 42 U.S.C. § 1983

(2012).     We review de novo a district court’s grant or denial of

a   Fed.   R.   Civ.     P.      12(b)(6)   motion      to     dismiss,          taking   the

complaint’s      factual         allegations     as         true     and    drawing       all

reasonable inferences in the plaintiffs’ favor.                           Harbourt v. PPE

Casino Resorts Md., LLC, 820 F.3d 655, 658 (4th Cir. 2016).                                To

survive a motion to dismiss, a complaint must contain sufficient

facts to state a claim that is plausible on its face.                             Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       To state a cause of action under the FDCPA, a plaintiff

must allege, among other things, that the defendant was a debt

collector,      which       is   defined    as    “any       person        who    uses    any

instrumentality        of     interstate      commerce       or     the    mails     in   any

business the principal purpose of which is the collection of any

debts,     or   who     regularly     collects         or     attempts       to    collect,

directly or indirectly, debts owed or due or asserted to be owed

or due another.”             15 U.S.C. §§ 1692a(6), 1692k (2012).                         The

complaint       baldly        asserted,       with      no         additional       factual

                                            4
allegations,       that     Defendants        Continental     Casualty      Company

(“Continental”)      and     Eccleston      and    Wolf,    P.C.    (“Eccleston”),

regularly acted as debt collectors; 3 this barebones assertion

failed to state a claim under the FDCPA.                 See Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009).

     The Horowitzes also sought to plead a violation of Md. Code

Ann., Com. Law § 14-202(8), which prohibits a collector from

collecting    an    alleged    debt    by     “claim[ing],        attempt[ing],    or

threaten[ing] to enforce a right with knowledge that the right

does not exist.”           The complaint explicitly conceded that the

Horowitzes were indebted to the law firm that they sued for

legal    malpractice.          Thus,     by       the   Horowitzes’      admission,

Continental    and        Eccleston    did     not      attempt     to   enforce    a

nonexistent right.           Thus, the district court correctly ruled

that the complaint did not adequately plead a claim under the

MCDCA.

     To state a claim under § 1983, the Horowitzes were required

to allege that Selzer, acting under color of state law, deprived

them of “a right secured by the Constitution or laws of the

United States.”      Thomas v. Salvation Army S. Territory, 841 F.3d
632, 637 (4th Cir. 2016) (internal quotation marks omitted).                       To

     3 The debt collection claims against Selzer and Defendant
Bregman, Berbert, Schwartz & Gilday, LLC, were barred by res
judicata.



                                         5
be attributable to the state, “the deprivation must be caused by

the exercise of some right or privilege created by the State or

by a rule of conduct imposed by the State or by a person for

whom the State is responsible,” and “the party charged with the

deprivation must be a person who may fairly be said to be a

state actor.”        Jones v. Poindexter, 903 F.2d 1006, 1010-11 (4th

Cir. 1990) (internal quotation marks omitted) (quoting Lugar v.

Edmundson    Oil     Co.,    457 U.S. 922,      937    (1982)).           “[W]here         a

private party and a public official act jointly to produce [a]

constitutional       violation,       both    parts        of        [this]        test    are

simultaneously satisfied.”            Jackson v. Pantazes, 810 F.2d 426,

429 (4th Cir. 1987).

      The    complaint      alleged   that     a     sheriff’s         deputy,       at    the

behest of Selzer, advised Robert Horowitz that Selzer would seek

a    court   order     to    enter    the     Horowitzes’            residence.            The

Horowitzes     characterize        this   action      as   a     “threat,”          but,       as

pleaded, it     amounts      to    nothing    more    than      notice        of    Selzer’s

intention to enforce their state court judgment through lawful

procedures.        Such     conduct   does    not    rise       to    the     level       of    a

constitutional deprivation under § 1983.

      Finally, we conclude that the district court did not abuse

its discretion in denying the Horowitzes’ request for a stay or

to   amend   the     complaint.       Accordingly,         the       district        court’s

dismissal of the Horowitzes’ complaint is affirmed.                           We dispense

                                          6
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     7